Case 2:17-cv-07639-SJO-KS Document 650 Filed 01/15/20 Page 1 of 2 Page ID #:29240




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile:   (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile:  (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
   17                        UNITED STATES DISTRICT COURT
   18          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
   20 JUNO THERAPEUTICS, INC.,                  Case No. 2:17-cv-7639-SJO-KS
      MEMORIAL SLOAN KETTERING
   21 CANCER CENTER, AND SLOAN                  DEFENDANT KITE PHARMA,
      KETTERING INSTITUTE FOR                   INC.’S NOTICE OF LODGING OF
   22 CANCER RESEARCH,                          BENCH BRIEF REGARDING
                                                REFERENCE TO THE COURT’S
   23              Plaintiffs,                  CLAIM CONSTRUCTION
                                                DECISION AND SUPPORTING
   24        vs.                                EXHIBITS
   25 KITE PHARMA, INC.,
   26              Defendant.
   27
        AND RELATED COUNTERCLAIMS
   28

                                      NOTICE OF LODGING
Case 2:17-cv-07639-SJO-KS Document 650 Filed 01/15/20 Page 2 of 2 Page ID #:29241




    1        Pursuant to the Court’s Order on various applications to seal, Dkt. 629,
    2 attached hereto are Defendant Kite Pharma, Inc.’s (“Kite’s”) Bench Brief Regarding
    3 Reference to the Court’s Claim Construction Decision, and Exhibits 1 and 2 in
    4 support thereof.
    5        Unredacted versions of these documents were previously filed non-publicly at
    6 Dkt. 512-1 through Dkt. 512-3, and a redacted version of the Bench Brief was filed
    7 at Dkt. 511-1. A declaration in support of the Bench Brief is also being filed
    8 herewith, as the prior declaration at Dkt. 512 describing Exhibits 1 and 2 is non-
    9 public. Plaintiffs have informed Kite that the Bench Brief and exhibits can be filed
   10 publicly.
   11
   12
   13 DATED: January 15, 2020              MUNGER, TOLLES & OLSON LLP
   14
   15
                                           By:        /s/ Vincent Ling
   16
                                               Vincent Ling
   17                                      Attorney for Defendant-Counterclaimant
   18                                      KITE PHARMA, INC.

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -1-
                                         NOTICE OF LODGING
